DETAILED ACTION
Claim Status
	Claims 21-22 are cancelled. Claims 1-20 are pending. Claims 18-20 are withdrawn. Claims 1-17 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on December 6, 2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The size of the ASCII text file in the incorporation by reference paragraph is provided in kilobytes. However, the size must be provided in bytes.

Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 separates each group of sequences with “/”. The sequences should be separated by commas.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a second gene has at least three alleles”, and the claim also recites “preferably four alleles” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Additionally, claim 4, which depends from claim 1, recites, “at least one, two, three, four or all alleles of the at least one gene”. However, claim 1 only requires three alleles. Therefore, it is unclear how many alleles are required by claim 4. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least one position”, and the claim also recites “preferably in two positions” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 5 recites the limitation "the at least two genes" in line 2. There is insufficient antecedent basis for this limitation in the claim.



Claim 7, which depends from claim 1, recites, “wherein the cell is diploid”. However, claim 1 requires at least three alleles for the at least one gene. Therefore, it is unclear how the cell can be diploid for the gene to be modified. Additionally, claim 7 recites, “at least one of the genes”. It is unclear if the recited genes are the same or different from the at least one gene of claim 1.

Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim 9, which depends from claim 1, recites, “at least one gene”. It is unclear if the recited gene is the same or different from the at least one gene of claim 1.



Claim 13 recites the limitation "for each position to be targeted" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “wherein the at least two genes are B4GALNT3 and B4GALNT4, and the claim also recites “preferably wherein the first gene is B4GALNT3 and the second gene is B4GALNT4 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 recites, “wherein the targeting sequences are selected from SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 and SEQ ID NO: 4 and/or wherein the targeting sequences are selected from SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8”. It is unclear if the recited group is open or closed. MPEP 2173.05(h)(I) indicates that if a Markush grouping requires a material selected from an open list of alternatives, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowen (WO 2016/196499 A1, published December 8, 2016, earliest effective filing date May 19, 2015, provided in an IDS).
Bowen describes a method of modifying at least one gene in a cell via CRISPR/Cas (a method of producing a cell line capable of expressing Zic family claim 1); wherein at least one, two or three alleles of the at least one gene are modified (ZIC2 is a triploid in the region of ZIC2; paragraph [0009]) (claim 4); wherein the at least one gene is targeted in at least one position of the nucleotide sequence of its coding region (targeting ZIC2 gene; paragraph [0010]) (claim 5); wherein the cell is polyploid in at the least one gene (ZIC2 is a triploid in the region of ZIC2; paragraph [0009]) (claim 6); wherein the cell is triploid in at least one of the genes (ZIC2 is a triploid in the region of ZIC2; paragraph [0009]) (claim 7); wherein modifying at least one gene via CRISPR/Cas results in introduction of one or more insertion(s), deletion(s) and/or substitution(s) of one or more nucleotides or a combination thereof in the coding region of the at least one gene (3 mutations in each F8 triploid sequences. Specifically, a first sequence of mutant F8 has mutation #1 characterized with 2 base pair insertion and frameshift. A second sequence of mutant F8 has mutation #2 characterized with 1 base pair insertion and frameshift. A third sequence of mutant F8 has mutation #3 characterized with 8 base pair deletion and frameshift; paragraph [0078]) (claim 9); wherein modifying at least one gene via CRISPR/Cas results in decreased transcription and/or expression of the least one gene and/or in production of a variant of the at least one gene which is truncated and/or has altered enzymatic activity (ZIC2 knockout; paragraph [0061]) (claim 10); wherein the cell is a human cell or is derived from a human cell (cell lines include HEK 293T; paragraph [0050]) (claim 11); wherein the cell is an immortalized cell (cell lines include HEK 293T; paragraph claim 12); wherein for each position to be targeted the CRISPR/Cas system comprises two gRNA plasmids, each gRNA plasmid comprising a specific targeting sequence (guide RNAs corresponding to SEQ ID NO: 2 and SEQ ID NO: 6 were each cloned into the plasmid pD1301-AD. The plasmids were co-transfected into HEK 293T cell lines; paragraph [0076]) (claim 13).
Accordingly, Bowen anticipates claims 1, 4-7, 9-13.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ryan et al. (WO 2015/138855 A1, published September 17, 2015, earliest effective filing date March 14, 2014, provided in an IDS).
Ryan et al. describe a method of modifying at least one gene in a cell via CRISPR/Cas, wherein the at least one gene has at least three alleles (use of a CRISPR-Cas9 single guide RNA containing a ribozyme increases the targeting efficiency of genome engineering in polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 1); wherein at least two genes are modified, wherein at least one of the two genes has at least three alleles (polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 2); wherein at least two genes are modified, and wherein a first gene has at least three alleles and a second gene has at least three alleles (polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 3); wherein all alleles of the at least one gene are modified (100% efficiency; paragraph claim 4); wherein the at least one gene is targeted in at least one position of the nucleotide sequence of its coding region (efficiency was tested at two distinct genetic loci: URA3 and LYPl; paragraph [0133]) (claim 5); wherein the cell is polyploid in at least one gene ((polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 6); wherein the cell is diploid, triploid or tetraploid in at least one of the genes (polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 7); wherein the cell is triploid in a first gene and tetraploid in a second gene (polyploid fungal strains, industrial fungal strains, and in multiplex applications wherein multiple genomic loci are targeted simultaneously; paragraph [0033]) (claim 8); wherein modifying at least one gene via CRISPR/Cas results in introduction of one or more insertion(s), deletion(s) and/or substitution(s) of one or more nucleotides or a combination thereof in a coding and/or regulatory region of the at least one gene (large and small gene deletions, as well as gene insertions; paragraph [0097]) (claim 9); wherein modifying at least one gene via CRISPR/Cas results in decreased transcription and/or expression of the least one gene and/or in production of a variant of the at least one gene which is truncated and/or has altered enzymatic activity (creation of loss of function mutations; paragraph [0133]) (claim 10); wherein the cell is a human cell or is derived from a human cell (methods described herein may further be adapted to use a host cell that is not a fungal cell. Examples may include human cells; paragraph [0072]) (claim 11).
Accordingly, Ryan et al. anticipate claims 1-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claims 1, 4-7, 9-13 above, and further in view of Narimatsu et al. (WO 2017/047813 A1, published March 23, 2017, earliest effective filing date September 18, 2015, as evidenced by its translation).
Bowen is directed to modifying multiple genes in human cells using CRISPR systems and anticipates claims 1, 4-7, 9-13 as applied above.
Bowen lacks the method wherein the genes are B4GALNT3, B4GALNT4 or glutamine synthetase.
B4GALNT3 and B4GALNT4 in HEK 293T cells (paragraph [0073]). Narimatsu et al. also teach that mutating said genes changes the glycosylation of selected proteins (paragraph [0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Bowen and target B4GALNT3 and B4GALNT4 as described by Narimatsu et al. A person of ordinary skill in the art would have been motivated to do so in order to modify the glycosylation of selected proteins (Narimatsu et al., paragraph [0073]). Since both Bowen and Narimatsu et al. teach mutating genes using CRISPR in HEK 293T cells, a person of ordinary skill in the art would have had a reasonable expectation of success in using the method of Bowen and target B4GALNT3 and B4GALNT4.
Accordingly, Bowen further in view of Narimatsu et al. render obvious claims 1, 4-7, 9-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636